On Petition for Rehearing.
Batman, J.
Appellant has filed a petition for a rehearing in this cause in which it asserts, among other things, that this court erred in holding that there was no reversible error in the action of the trial court in admitting certain evidence, and. in giving certain instructions with reference to the electric bell, which it is alleged appellant had theretofore established at the highway crossing in question for the purpose of warning travelers on such highway of the proximity of *480trains. In this connection it should be noted that the complaint contains the following allegations with reference to such electric bell: “That long before said day the defendant, for the purpose of warning travelers approaching said highway crossing from the north or south, had established an electric bell or gong near said crossing, which was supposed to and intended to automatically ring out an alarm before defendant’s said trains approached said highway crossing in ample time to warn approaching travelers on said highway of the proximity of a train so that the traveler could stop his vehicle before approaching said track. * * * And gave out and pretended that said automatic device or gong was amply sufficient and was reliable .and could and would give all persons about to use said crossing ample warning of all approaching trains. * * * That as said automobile approached said crossing said driver * * * and this plaintiff both looked carefully for an approaching train * * * and both listened carefully to hear if said automatic device was sounding. That they neither heard any sound nor saw any sign of any approaching train at said point, and, in good faith believing that no train was approaching said point, carefully approached said crossing. * * * And plaintiff avers that said defendant, at and before said time, had carelessly suffered and permitted said automatic device to become and remain out of repair so that the same failed to give plaintiff and her husband any warning of the train of defendant which was at said time- rapidly approaching said crossing from the west.”
It is thus made apparent that one of the acts of negligence on which appellee relied was the failure of appellant to maintain the electric bell in good working order, after having installed it for the purpose alleged. But appellant contends that such allegations would not *481justify the court in admitting evidence and giving instructions with reference to such bell. It bases this contention on two propositions as follows: (1) That there was no law imposing a duty upon' it to maintain an electric bell at such crossing, and hence actionable negligence could not be predicated on such failure; (2) that, even if the law imposed such duty, knowledge of the alleged defective condition of such bell on the part of appellant, and want of such knowledge on the part of appellee, would be essential elements in an action based on a failure to discharge such duty; neither of which are alleged in the instant case.
33. Respecting the first proposition asserted by appellant, it may be said that, while the law did not impose upon appellant the specific duty, in the first instance, to install and maintain an electric bell at such crossing, yet, having installed such bell for the purpose alleged, the duty rested upon it, while maintaining the same, to use reasonable care to keep it in good condition, and its failure so to do would be an act of negligence. Wabash R. Co. v. McNown (1913), 53 Ind. App. 116, 99 N. E. 126, 100 N. E. 383.
34. As to appellant’s second proposition it must be admitted that knowledge on the part of appellant, and want of knowledge on the part of appellee, as stated above, ■ are essential, in order to fasten liability on the former for a failure to discharge such duty, and that the complaint, as to this element of negligence, fails to allege such material facts. However, appellant could waive such defects, and in fact will be held to have waived the same unless they are specifically pointed out in the memorandum filed with its demurrer to the complaint. The defects alleged in such memorandum are substantially as follows: The complaint does not state facts sufficient to show that ap*482pellant owed appellee any duty, or that appellant committed a breach of any duty which it owed appellee, or that appellant was guilty of any act of negligence. It does not state facts which show that appellee was free from contributory negligence, but the facts stated affirmatively show that appellee was guilty of contributory negligence. It does not state facts to show that the alleged negligence of appellant was the proximate cause of appellee’s injuries, but the facts stated show that the accident in question resulted proximately from either the negligence of appellee, or from the combined negligence of appellee and appellant. It thus appears that the objections to the complaint are, in the main, stated only in general terms, and that no specific reference is made to the absence of allegations with reference to knowledge on the part of appellant, and want of knowledge on the part of appellee, of the defective condition of said electric bell. If a party wishes to have his objections to the sufficiency of a pleading considered, he must do more than refer to the same in general terms in the memorandum filed with his demurrer thereto. As was said by this court in the case of Stiles v. Hasler (1914), 56 Ind. App. 88, 104 N. E. 878, in referring to the act requiring the filing of a memorandum with a demurrer: “Both the history of the passage of such act and its language necessitate the conclusion that by it the legislature intended to require that such memorandum should point out in clear, explicit and Unambiguous language each particular insufficiency of the pleading demurred to, on which the demurring party relies; and, to permit him .to cover up or conceal from the trial court by ambiguous or uncertain language or phraseology the objection intended to be urged and relied on in the appellate tribunal would be to defeat the intent and purpose of the law and make it a weapon by which appellate procedure would be complicated rather than *483simplified.” This expression has been expressly approved in the cases of Gillispie v. Darroch (1915), 57 Ind. App. 482, 107 N. E. 475, and Blair-Baker Horse Co. v. Railroad Transfer Co. (1915), 59 Ind. App. 505, 108 N. E. 246. In the later case of Pittsburgh, etc., R. Co. v. Baughn (1919), 70 Ind. App. 333, 123 N. E. 422, this court said: “The day of filing a general demurrer to a pleading is a thing of the past in Indiana, and the filing of a memorandum which is as vague and indefinite as the general demurrer avails nothing. We know of no good reason why a party filing a demurrer to a pleading should not be as specific in pointing out the objections to the trial court as is done on appeal.” In the light of these authorities we hold that the defects in the complaint which appellant now urges as a basis for its contention that the trial court erred in admitting the evidence and giving the instructions under consideration, have been waived.
35. It further appears that, when appellee offered evidence tending to show that a duty rested on appellant to use reasonable care to maintain said bell in good working condition, appellant had at least constructive knowledge that it was out of repair on the occasion in question; that appellee knew of the existence of such bell and the purpose for which it was maintained and relied upon the same to give warning of the approach of a train at the time she received her injuries; that appellant, acting consistently with such waiver, made no objections to its admission, based on a claim that such facts were not within the issues tendered by the complaint. The alleged objectionable evidence having been received under these circumstances, and the court having instructed the jury with reference to the act of negligence which it tends to establish, the complaint will be deemed amended to conform to the proof made. Grand Trunk, etc., R. Co. v. Thrift Trust *484Co. (1918), 68 Ind. App. 198, 115 N. E. 685, 116 N. E. 756; Chicago, etc., R. Co. v. Barnes (1918), 68 Ind. App. 354, 119 N. E. 26; Prudential Ins. Co. v. Ritchey (1919), 188 Ind. 154, 119 N. E. 369, 484. Under these circumstances appellant is not in a position to ¡rightfully complain of the action of the court in admitting the evidence, or in giving the instructions in question. The petition for rehearing is denied.